       Case MDL No. 2942 Document 431 Filed 06/05/20 Page 1 of 14



                     BEFORE THE UNITED STATES
            JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                               MDL No. 2942


          RESPONSE IN OPPOSITION TO MOTION TO TRANSFER

                                   Respectfully submitted,

                                   Billy Goat Tavern I, Inc., Billy Goat
                                   Midwest, LLC, Billy Goat North II, Inc.,
                                   Billy Goat VI, Inc., Billy Goat Inn, Inc., Billy
                                   Goat Tavern West, LLC

                                  By: /s/ Michael Kozlowski

                                  Christopher J. Esbrook (Illinois Bar #6282829)
                                  Michael Kozlowski (Illinois Bar #6320950)
                                  ESBROOK LAW, LLC
                                  77 W. Wacker Dr. Suite 4500
                                  Chicago, Illinois 60601
                                  Phone: (312) 319-7680
                                  christopher.esbrook@ebsrooklaw.com
                                  michael.kozlowski@esbrooklaw.com


                                  By: /s/ Robert Duncan

                                  Robert R. Duncan (Illinois Bar #6277407)
                                  James H. Podolny (Illinois Bar #66321307)
                                  DUNCAN LAW GROUP, LLC
                                  161 North Clark Street, Suite 2550
                                  Chicago, Illinois 60601
                                  Phone: (312) 202-3283
                                  Fax: (312) 202-3284
                                  rrd@duncanlawgroup.com
                                  jp@duncanlawgroup.com

                                  Attorneys for Billy Goat
             Case MDL No. 2942 Document 431 Filed 06/05/20 Page 2 of 14



         Plaintiffs Billy Goat Entities 1 (“Billy Goat” or “Plaintiffs”), pursuant to Rule 6.1(c) of the

Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation, for their

Response in Opposition to the Motion to Transfer, 2 state as follows.

                                               INTRODUCTION

         Centralization of these insurance coverage actions is not warranted because the Related

Actions 3 do not present sufficiently complex common issues of fact and centralization will not

serve the convenience of the parties or witness, nor will it promote and just and efficient

resolution of the litigation. As explained below, the Related Actions involve different claims,

brought by different policyholders against different insurance companies, based on different

insurance policies, that must be interpreted under different state laws. These insurance coverage

actions present issues of law and have little, if any, facts in common. Therefore, centralization

pursuant to 28 U.S.C. § 1407 is not permissible. Moreover, centralization would not serve the

interests of the parties, witnesses, or justice because no efficiencies, such as eliminating

duplicative discovery and inconsistent rulings, will be gained through centralization. The only

Related Actions that have the potential to present any overlapping issues–and therefore present

any opportunities to gain efficiencies through centralized proceedings–are those actions against

the same insurer-defendant. To the extent that any efficiencies can be gained by consolidating



1
 “Billy Goat Entities” refers to the six named plaintiffs in the putative class action now pending before the Northern
District of Illinois captioned Billy Goat Tavern I, Inc., Billy Goat Midwest, LLC, Billy Goat North II, Inc., Billy Goat
VI, Inc., Billy Goat Inn, Inc., Billy Goat Tavern West, LLC, all d/b/a Billy Goat Tavern v. Society Insurance, Civil
Action No. 1:20-cv-02068.
2
 This response is made in opposition to both the Initial Motion to Transfer (Dkt. #1) and the Subsequent Motion to
Transfer (Dkt. #4) collectively referred to as the “Motion to Transfer.”
3
 “Related Actions” refers to all actions presented to Panel for transfer, whether identified in Plaintiffs’ Motion for
Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (Dkt. #1), the Subsequent Motion for Transfer
of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings (Dkt. #4), and all tag-
along actions for which a notice has been filed on the Panel’s docket as of May 20, 2020. In total there are 104
Related Actions.

                                                           2
           Case MDL No. 2942 Document 431 Filed 06/05/20 Page 3 of 14



and/or transferring such cases, transfer under Section 1404–rather than centralization under

Section 1407–is the appropriate mechanism.

                                           ARGUMENT

       Transfer under Section 1407 is permissible only where i) civil actions involve one or

more common questions of fact and transfer will ii) serve the convenience of the parties and the

witnesses and iii) promote the just and efficient conduct of the litigation. In re Highway Acc.

Near Rockville, Connecticut, on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975), citing 28

U.S.C. § 1407. These three statutory requirements are a “bare minimum” and the Panel has

discretion to deny transfer of one or more civil actions based on the circumstances of the

individual cases before it. See David F. Herr, Multidistrict Litigation Manual § 5:3 (2020),

citing 28 U.S.C. § 1407(a).

       That the Related Actions arise out of the same disaster or have a “common factual

backdrop” does not automatically warrant transfer under Section 1407, especially where–as

here–the cases present strictly legal questions of insurance coverage. See In re Chinese-

Manufactured Drywall Products Liability Litigation, MDL No. 2047 (J.P.M.L. June 15, 2010)

(denying transfer of insurance coverage actions involving common factual backdrop because the

cases present “strictly legal questions which require little or no centralized discovery”); see also

In re Highway Acc. Near Rockville, Connecticut, on Dec. 30, 1972, 388 F. Supp. at 575 (the fact

that two actions arise from the same disaster does not ipso facto mean that their coordination or

consolidation under Section 1407 is appropriate).

       Transfer under Section 1407 is appropriate where transfer would “eliminate duplication

in discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save the time

and effort of the parties, the attorneys, the witnesses, and the courts.” Gelboim v. Bank of Am.



                                                  3
            Case MDL No. 2942 Document 431 Filed 06/05/20 Page 4 of 14



Corp., 574 U.S. 405, 410 (2015), citing MANUAL FOR COMPLEX LITIGATION (Fourth) §

20.131, p. 220 (2004). “Merely to avoid two federal courts having to decide the same issue is,

by itself, usually not sufficient to justify Section 1407 centralization.” In re: Medi-Cal

Reimbursement Rate Reduction Litig., 652 F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer

where benefits not significant enough to justify transfer when pending actions presented, by and

large, strictly legal issues); see also In re Am. Home Prod. Corp "Released Value" Claims Litig.,

448 F. Supp. 276, 278 (J.P.M.L. 1978) (finding transfer inappropriate where common question of

law predominated). “[C]entralization under Section 1407 ‘should be the last solution that parties

seek after considered review of all other options, such as informal coordination or transfer under

Section 1404.’” In re: Dollar Tree Stores, Inc., Fair Labor Standards Act (FLSA) & Wage &

Hour Litig., 829 F. Supp. 2d 1376, 1377 (J.P.M.L. 2011), citing In re Best Buy Co., Inc.,

California Song–Beverly Credit Card Act Litig., 2011 WL 3648515, at *2 (J.P.M.L. 2011).

       I.      The Motion to Transfer Should Be Denied

       The Motion to Transfer should be denied because the Related Actions do not satisfy all

three “minimum requirements” of Section 1407. Each failure provides an independent basis to

deny the Motion.

       a.      The Motion to Transfer Should Be Denied Because the Related Actions Do
               Not Present Sufficiently Complex Common Questions of Fact

       The Related Actions are all insurance coverage actions where each plaintiff seeks a

declaration of coverage under various policies of insurance. A subset of plaintiffs seek relief

under theories of breach of the insurance contract and/or bad faith claims based on various

statutes or common law. Regardless of the claims alleged, the critical issue in each Related

Action requires interpretation of the relevant insurance policy. Accordingly, the predominating

common thread between all the Related Actions is a question of law, not fact, and transfer is

                                                 4
           Case MDL No. 2942 Document 431 Filed 06/05/20 Page 5 of 14



therefore not appropriate. In re Chinese-Manufactured Drywall Products Liability Litigation,

MDL No. 2047 (J.P.M.L. June 15, 2010) (denying transfer of insurance coverage cases because

they present strictly legal questions); In re: Medi-Cal Reimbursement Rate Reduction Litig., 652

F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer where benefits not significant enough to

justify transfer where pending actions presented, by and large, strictly legal issues); see also In re

Am. Home Prod. Corp "Released Value" Claims Litig., 448 F. Supp. at 278 (finding transfer

inappropriate of actions for losses against freight forwarders and carriers because common

question of law regarding measure of damages predominated over factual issues regarding

specific shipments); see also In re Uber Techs., Inc., Wage & Hour Employment Practices Litig.

(No. II), 254 F. Supp. 3d 1376, 1378 (J.P.M.L. 2017) (noting that centralization based on

common questions of law is inconsistent with Section 1407).

       More importantly, the questions presented by the Related Actions are not common–they

vary based on the insured, the operative policy language, and the alleged covered cause of loss

(e.g., the various state and local government COVID orders.) As such, resolution of any Related

Action depends on whether an alleged cause of loss such as a particular state and local directive,

each of which vary by the government issuing it, triggered coverage under different policies of

insurance, which were issued by different carriers and have different operative language.

       Contrary to Movants’ assertion, the insurance policies at issue are not uniform–in fact,

the policies have vastly different operative provisions. Some of the policies specifically exclude

coverage for losses resulting from viruses or communicable diseases. See Dkt. #4-16, ¶ 19

(policy issued by Admiral Insurance Company excludes from coverage “loss due to virus or

bacteria”); Dkt. #4-13, ¶ 6 (policy issued by Owners Insurance Company contains a

“communicable disease exclusion”); Ex. A, (policy issued by Topa Insurance Company contains



                                                  5
             Case MDL No. 2942 Document 431 Filed 06/05/20 Page 6 of 14



an endorsement that the “Policy does not apply to or provide coverage” for loss, injury or

damage arising out of or resulting from activity involved or associated with the transmission,

spreading, inhalation, of a virus). 4 Other policies at issue in the Related Actions do not exclude

such losses. See Dkt. #4-10, ¶ 37 (all-risk policy issued by Society Insurance does not contain

virus exclusion); Dkt. #380-3, ¶ 35 (all-risk policy issue by Erie Insurance Company does not

contain virus exclusion). Indeed, some insurers specifically offered “pandemic insurance” for

which they are now denying coverage. See e.g., Ex. B (Lloyd’s Pandemic Event Endorsement

providing coverage for communicable diseases). 5 Thus, the Related Actions are controlled by

different contracts with different operative language. Moreover, the applicable state law varies

policy-to-policy, oftentimes coinciding with the location of the insured. Indeed, many, if not all,

of the policies at issue have state-specific endorsements that modify the policy language. Even

among a uniform legal landscape, coverage varies based on the specific language of the policy at

issue. See Ex. C (guidance from Illinois Department of Insurance noting that various types of

policies may offer various types of coverage that could apply to COVID-19 and recommending

that insureds consult their specific policy). 6 Accordingly, the Related Actions do not present

common questions of fact and therefore do not warrant transfer. This is especially true here

because the specific agreement at issue will control the outcome of each Related Action. See In

re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353 (J.P.M.L. 2012)



4
 A true and correct portion of the policy attached to the Complaint in the Related Action captioned Caribe
Restaurant & Nightclub v. Topa Insurance Company, C.D. Cal., Civil Action No. 2:20-cv-03570, is attached hereto
as Exhibit A.
5
 A true and correct copy of the Pandemic Event Endorsement attached to the Complaint in the Related Action
captioned SCGM, Inc. et al. v. Certain Underwriters at Lloyd’s, S.D. Tex., Civil Action No. 4:20-cv-01199, is
attached hereto as Exhibit B.
6
 A true and correct copy of the Illinois Insurance Coverage and Coronavirus (COVID-19) Frequently Asked
Questions from the Illinois Department of Insurance website is attached hereto as Exhibit C.

                                                        6
            Case MDL No. 2942 Document 431 Filed 06/05/20 Page 7 of 14



(denying transfer because actions involved different lenders and different insurance programs

governed by a lender-specific agreement that varied on key matters).

       The only possible factual issue that some parties to the Related Actions may raise,

although others likely will not, is whether COVID-19 fomites were present at or near a particular

insured location. This factual issue not common as each insurance policy covers only an

identified “premises” or “property” that is specific to each insured. To be clear, the issue it not

as broad as whether COVID-19 exists, but rather whether COVID-19 was present at an insured

property, which varies by each insured. Moreover, the legal issue of whether the presence of

COVID-19 triggers coverage under the insurance policy at issue predominates over the

perfunctory factual issue of whether COVID-19 was–in fact–present. Indeed, many plaintiffs,

including Billy Goat, contend that COVID-19 need not be physically present to trigger coverage,

mooting such factual issues altogether.

       In sum, the Related Actions do not present significant common factual issues and

therefore centralization under Section 1407 is not appropriate. To the extent any Related Action

presents a factual issue at all, such issue is specific to each insured-plaintiff and predominated by

the larger legal issue of whether the applicable policy provides coverage. Because the Related

Actions lack common factual issues, the Motion to Transfer should be denied.

       b.      The Motion to Transfer Should be Denied Because Centralization Will Not
               Serve the Convenience of the Parties and the Witnesses

       Transfer will not serve the convenience of the parties and the witnesses because the

Related Actions involve separate and unrelated insurance carriers such that no efficiencies will

be achieved by centralizing discovery and pretrial matters. Quite the opposite, centralization will

only serve to impede the progress of those plaintiffs, like Billy Goat, who are in the process of

briefing the defendant-insurer’s dispositive motion for summary judgment.

                                                  7
           Case MDL No. 2942 Document 431 Filed 06/05/20 Page 8 of 14



       This is not the typical situation that warrants centralization where there is a common

disaster or wrongful act and numerous actions are brought against one or more overlapping

defendants. See e.g., In re Reciprocal of America Sales Practices Litigation, 281 F. Supp. 2d

1356, 1358 (J.P.M.L. 2003) (transfer appropriate where all actions involved overlapping

defendants alleged to have conspired to mislead plaintiffs). That the insurance industry as a

whole is denying coverage does not support centralization because resolution of the issues

presented by each Related Action will be determined based on the specific policy language at

issue. See In re Mortg. Indus. Home Affordable Modification Program (HAMP) Contract Litig.,

867 F.Supp.2d 1338, 1338–39, 2012 WL 2175734,at *1 (J.P.M.L. June 11, 2012) (denying

centralization of actions challenging “industry-wide misconduct in mortgage origination,

servicing, and foreclosure practices” where “the nature of plaintiffs' allegations and the

involvement of many different non-overlapping defendants make the existence of common

questions of fact unlikely”). Instead, the Related Actions arise out of a specific defendant’s

wrongful denial of coverage under a specific insurance policy. In any given Related Action, the

conduct of the single defendant-insurer with respect to the insured and the operative provisions

of the policy at issue will control. There is little, if any, factual overlap between the cases

against the different insurers given that the operative policy language and claimed cause of loss

vary case-by-case. Indeed, Billy Goat does not require any discovery from any party to any

Related Action to resolve the coverage issue. Likewise, none of the parties to any Related

Action require discovery from Billy Goat. Consequently, centralizing all the actions against

different carriers will not eliminate duplicative discovery, inconsistent rulings, or save time as

there is little, if any, opportunity for cross-cutting motion practice or uniform discovery requests

given the variety and specificity of the claims at issue. Transfer will not serve the convenience



                                                  8
             Case MDL No. 2942 Document 431 Filed 06/05/20 Page 9 of 14



of the parties or the witnesses and is therefore inappropriate. See In re Uber Techs., Inc., Wage

& Hour Employment Practices Litig. (No. II), 254 F. Supp. 3d at 1378 (noting that centralization

under Section 1407 is intended to remedy the problem of duplicative litigation); see also

Gelboim, 574 U.S. at 410 (“Transfer under § 1407 aims to ‘eliminate duplication in discovery,

avoid conflicting rulings and schedules, reduce litigation cost, and save the time and effort of the

parties, the attorneys, the witnesses, and the courts.’”) citing MANUAL FOR COMPLEX

LITIGATION (Fourth) § 20.131, p. 220 (2004).

         Indeed, transfer would likely delay the Billy Goat Action 7, where the parties are currently

briefing a motion for summary judgment. Other insureds and insurers are expected to similarly

seek swift ruling on the dispositive legal issues presented by their cases. Combining the claims

of those insureds and insurers, like Billy Goat and Society, seeking swift relief on strictly legal

issues with those insureds alleging more complex and factually intricate claims, like the Big

Onion Plaintiffs 8 that allege statutory bad faith, will only serve to slow down the former in light

of the discovery necessary for the latter. Delaying resolution of these claims is not only

inconvenient, but could prove fatal, as many insureds/businesses are suffering existential losses.

         In attempt to satisfy the requirements of Section 1407, Movants’ speculate that plaintiffs

would need to retain a limited number of epidemiological experts to create modeling to show the

spread of the virus. However, Movants’ cannot show that the specter of future experts warrants

centralization. First, Billy Goat (and presumably several other plaintiffs) contend that the

government closure orders themselves are sufficient to trigger coverage under the applicable


7
 Billy Goat Action refers to the case now pending against Society Insurance in the Northern District of Illinois
captioned Billy Goat Tavern I, Inc., Billy Goat Midwest, LLC, Billy Goat North II, Inc., Billy Goat VI, Inc., Billy
Goat Inn, Inc., Billy Goat Tavern West, LLC, all d/b/a Billy Goat Tavern v. Society Insurance, Civil Action No.
1:20-cv-02068.
8
 Big Onion Plaintiffs refers to Plaintiffs in the Related Action captioned Big Onion Tavern Grp., LLC v. Society
Ins., Inc., N.D. Ill., Civil Action No. 1:20-cv-2005, all of whom oppose transfer and consolidation. See Dkt. #198.

                                                           9
             Case MDL No. 2942 Document 431 Filed 06/05/20 Page 10 of 14



policy and that the physical presence of COVID-19 at the insured premises is not necessary,

thereby eliminating the need for an epidemiological expert in the first place. Second, assuming

arguendo that epidemiologists are necessary, centralization will not create any efficiencies nor

will it save time or resources because the experts either i) would need to create location-specific

modeling such that centralizing all cases before a single court would not reduce the workload

necessary or ii) could use standardized modeling such that the work could easily be duplicated

across multiple districts. Neither circumstance warrants centralization.

        In sum, transfer will only serve to delay resolution of the Billy Goat Action as the parties

are currently briefing the insurer’s motion for summary judgment which will likely dispose of

the primary legal issue of insurance coverage. Consequently, transfer will not serve the

convenience of the parties or witnesses to the Billy Goat Action and therefore transfer is

inappropriate. More broadly, because the Related Actions, as a whole, do not involve

substantially similar claims against overlapping defendants, there is little–if any–opportunity to

avoid duplication of the efforts of the parties or the witnesses. Put simply, requiring the diverse

array of insureds and insurers to litigate their claims in a single district will not serve the

convenience of the parties or the witnesses. This is yet another reason that the Motion to

Transfer should be denied.

        c.      The Motion to Transfer Should Be Denied Because Centralization Will Not
                Promote the Just and Efficient Conduct of the Litigation

        Centralizing the Related Actions will not promote the just and efficient conduct of the

litigation because none of the Related Actions involve claims against overlapping

defendants/insurers such that there is little, if any, opportunity to save judicial resources, avoid

duplicative litigation efforts, or prevent inconsistent rulings. The common denominator among

the Related Actions is the applicable policy–which varies by insurer–such that only those actions

                                                   10
          Case MDL No. 2942 Document 431 Filed 06/05/20 Page 11 of 14



brought by similarly situated insureds against the same insurer can have significant overlapping

issues. To the extent that any efficiencies can be gained by determining these overlapping issues

together, such efficiencies can be obtained without resort to Section 1407, namely, through

transfer of those cases pending against the same insurer pursuant Section 1404. See 28 U.S.C.

§ 1404(a). Accordingly, the Motion to Transfer should be denied. See In re: Dollar Tree Stores,

Inc., Fair Labor Standards Act (FLSA) & Wage & Hour Litig., 829 F. Supp. 2d at 1377, citing In

re Best Buy Co., Inc., California Song–Beverly Credit Card Act Litig., 2011 WL 3648515, at *2

(J.P.M.L. Aug. 16, 2011) (“[C]entralization under Section 1407 ‘should be the last solution that

parties seek after considered review of all other options, such as informal coordination or transfer

under Section 1404.’”).

       Moreover, the Related Actions do not present the potential for efficiencies that warrant

transfer under Section 1407. Transfer will not reduce litigation cost or save judicial resources

because, regardless of whether the Related Actions are pending before one judge or several

judges, discovery and pretrial rulings related to one insurer’s policy will not affect the claims

against other insurers because each action is controlled by the applicable policy, as interpreted

under the applicable state law, in light of the applicable state’s (or locality’s) COVID orders. A

ruling that a particular insurance policy from Insurer A does or does not provide coverage will

not affect whether there is coverage under a different insurance policy issued by Insurer B. Nor

can one judge resolve the coverage issues more efficiently than several judges, as each coverage

decision will require interpretation of the specific policy at issue in accordance with the

applicable state law in light of the specific state’s (or locality’s) COVID-19 governmental

directive. Nothing is gained by having these issues decided by a single judge as that single judge




                                                 11
             Case MDL No. 2942 Document 431 Filed 06/05/20 Page 12 of 14



would still need to analyze each policy on its own merits and will likely be inundated with

policy-specific motions for summary judgment, each presenting discreet coverage issues.

       Lastly, Movants’ overtures that Section 1407 centralization is necessary to avoid

overlapping class actions falls flat. Any inefficiencies or inconsistencies that may occur as a

result of overlapping classes can be adequately addressed through transfer under Section 1404

without resorting to centralization under Section 1407 because each putative class only asserts

claims against a single defendant/insurer–without overlap among defendants. Accordingly, each

defendant/insurer can move for transfer under Section 1404 to consolidate any overlapping

classes before a single judge to ensure a consistent application of Rule 23, if the circumstances

warrant such transfer. In short, courts are well-equipped to deal with competing putative classes

in the Related Actions through the standard class certification procedure and Section 1404

without resorting to centralization under Section 1407.

       In sum, the Related Actions are similar in name only in that they seek relief under

policies of insurance for COVID-19 related losses. The factual and legal issues that will need to

be decided in each Related Action vary and will be controlled by the specific policy language at

issue, applicable state law, and the applicable COVID order. Because the Related Actions are

not uniform, uniform pretrial treatment pursuant to Section 1407 is not appropriate.

       II.      If the Motion to Transfer Is Granted, the Billy Goat Action Should Be
                Separated and Remanded

       The parties to the Billy Goat Action are currently briefing a motion for summary

judgment. The final brief is due to be filed by the defendant-insurer, Society Insurance, on July

13, 2020 and the Court’s decision will effectively resolve the dispute. The issues presented by

the Billy Goat Action, namely whether there is coverage under the applicable policy, do not

overlap with the issues presented by any Related Action against a different insurance carrier.

                                                12
            Case MDL No. 2942 Document 431 Filed 06/05/20 Page 13 of 14



Consequently, there are no efficiencies to be gained by centralizing the Billy Goat Action with

the Related Actions against different carriers. Accordingly, separation and remand is

appropriate. In re 1980 Decennial Census Adjustment Litig., 506 F. Supp. 648, 650 (J.P.M.L.

1981).

         Alternatively, in the event that Panel decides to grant the Motion to Transfer and refuses

to remand the Billy Goat Action, then Billy Goat respectfully requests that the Panel transfer the

Related Actions to the Northern District of Illinois. Plaintiffs join in Movants’ recommendation

that the Northern District of Illinois is the appropriate transferee district.

                                           CONCLUSION

         For the foregoing reasons, Billy Goat respectfully requests that the Panel deny the Motion

to Transfer. In the event that the Panel grants the motion, Billy Goat respectfully requests that

the case captioned Billy Goat Tavern I, Inc., Billy Goat Midwest, LLC, Billy Goat North II, Inc.,

Billy Goat VI, Inc., Billy Goat Inn, Inc., Billy Goat Tavern West, LLC, all d/b/a Billy Goat

Tavern v. Society Insurance, Civil Action No. 1:20-cv-02068 be separated and remanded to the

transferor district, the Northern District of Illinois, and alternatively, that the Panel transfer all

Related Actions to the Northern District of Illinois in the event that the Motion to Transfer is

granted and the aforementioned action is not remanded.




                                                   13
         Case MDL No. 2942 Document 431 Filed 06/05/20 Page 14 of 14



Dated: June 5, 2020                   Respectfully submitted,

                                       Billy Goat Tavern I, Inc., Billy Goat
                                       Midwest, LLC, Billy Goat North II, Inc.,
                                       Billy Goat VI, Inc., Billy Goat Inn, Inc., Billy
                                       Goat Tavern West, LLC

                                       By: /s/ Michael Kozlowski

                                       Christopher J. Esbrook (Illinois Bar #6282829)
                                       Michael Kozlowski (Illinois Bar #6320950)
                                       ESBROOK LAW, LLC
                                       77 W. Wacker Dr. Suite 4500
                                       Chicago, Illinois 60601
                                       Phone: (312) 319-7680
                                       christopher.esbrook@ebsrooklaw.com
                                       michael.kozlowski@esbrooklaw.com


                                       By: /s/ Robert Duncan

                                       Robert R. Duncan (Illinois Bar #6277407)
                                       James H. Podolny (Illinois Bar #66321307)
                                       DUNCAN LAW GROUP, LLC
                                       161 North Clark Street, Suite 2550
                                       Chicago, Illinois 60601
                                       Phone: (312) 202-3283
                                       Fax: (312) 202-3284
                                       rrd@duncanlawgroup.com
                                       jp@duncanlawgroup.com

                                       Attorneys for Billy Goat Tavern I, Inc., Billy
                                       Goat Midwest, LLC, Billy Goat North II, Inc.,
                                       Billy Goat VI, Inc., Billy Goat Inn, Inc., Billy
                                       Goat Tavern West, LLC




                                     14
